Citation Nr: 1302786	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-33 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than January 27, 2004, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The October 2007 rating decision denied entitlement to a TDIU.  The September 2008 rating decision granted the Veteran's claim for a TDIU and assigned an effective date of January 27, 2004.  The Veteran has appealed the assigned effective date.


FINDINGS OF FACT

1.  The subject claim for TDIU was filed in May 2007 and under applicable law, the earliest effective date was arguably in May 2006.  However, the Veteran met the schedular percentage requirements for a TDIU effective January 27, 2004, when he was awarded service connection for post-traumatic stress disorder (PTSD), and the RO assigned TDIU effective from that date; the record does not reveal a prior unadjudicated claim for TDIU.

2.  Before January 27, 2004, the Veteran's service-connected disability also did not preclude him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date before January 27, 2004, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an earlier effective date for the award of a TDIU falls within this fact pattern.  Before the RO's rating actions for these claims, the Veteran was notified by a June 2007 letter of the evidence needed to establish entitlement to a TDIU.  After receiving notice, the Veteran perfected timely an appeal with respect to the effective dates assigned to the grants.  No further section 5103(a) notice is required for this claim.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, records from the Social Security Administration (SSA), and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

The Veteran received a VA psychiatric examination in April 2007.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than January 27, 2004 for the assignment of a TDIU because, he argues, he has been unemployable since late 2003.  A TDIU may be assigned when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: if the veteran has only one such disability, the disability must be rated at 60 percent or more, or, if the veteran has two or more disabilities, at least one disability is rated at 40 percent or more and additional disabilities bring the veteran's combined disability rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  

With regard to the proper effective date for an award of a TDIU, a request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Id. at 455.  

The effective date for claims for increased compensation such as TDIUs "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2002).  In other words, an increased rating may be assigned on the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2012).  The law provides an exception to this general rule governing claims for increased ratings.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date when it is ascertainable that the increase occurred, as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134-35 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).  To the extent that a request for entitlement to a TDIU is part of an initial application for benefits, and the Board must consider evidence of unemployability as far back as the date of the underlying initial claim.  Mayhue v. Shinseki, 24 Vet. App. 273, 281 (2011).

Turning to an overview of the history of the Veteran's disability evaluations in the instant case, a February 1971 rating decision granted service connection for a mixed fungal and bacterial infection of the right lower leg and assigned a 0 percent (noncompensable) rating effective July 12, 1970.  

On January 27, 2004, the Veteran filed claims for service connection for PTSD, hearing loss, and tinnitus.  Effective January 27, 2004, a May 2005 rating decision granted service connection for bilateral hearing loss with an initial noncompensable rating and the Veteran's tinnitus with an initial 10 percent rating; the Veteran thus had a combined 0 percent rating from July 12, 1970, and a 10 percent rating as of January 27, 2004.  

On September 15, 2005, the Veteran filed a claim for service connection for diabetes mellitus, type 2, and a December 2005 rating decision granted service connection for diabetes with an initial 20 percent evaluation effective September 14, 2005.  The Veteran was thus in receipt of a combined 0 percent rating from July 12, 1970, and a 30 percent evaluation from September 14, 2005.  

An April 2007 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective January 27, 2004.  The Veteran was thus in receipt of a combined 0 percent rating from July 12, 1970, and a 60 percent evaluation from January 27, 2004.  The Veteran filed a claim for a TDIU in May 2007.  An October 2007 rating decision denied the Veteran's claim for a TDIU.  

A January 2008 rating decision increased the initial evaluation of the Veteran's PTSD from 50 percent to 70 percent effective January 27, 2004.  The Veteran's combined evaluation thus became 0 percent from July 12, 1970, 70 percent from January 27, 2004, and 80 percent from September 14, 2005.  The Board notes that the Veteran has not disagreed with the effective date assigned to the initial rating of his service-connected PTSD.

In a September 2008 rating decision, the Veteran was awarded a TDIU effective as of January 27, 2004, the date when the Veteran indeed first met the schedular requirements for a TDIU (his PTSD as of that date was rated as greater than 40 percent disabling, and his combined disability was rated as greater than 70 percent disabling).  Contrary to the general rules governing the assignment of effective dates discussed above, this January 2004 effective date precedes the date of the Veteran's May 2007 claim for a TDIU by over a year, and thus, it is arguable that even the currently assigned effective date is earlier than the applicable regulations would require.  Moreover, the Board cannot find evidence to support an effective date before the Veteran was awarded service connection for PTSD, particularly when the Veteran has not disagreed with the effective date of the award of PTSD.

Although records from the SSA indicate that the Veteran's entitlement to SSA disability benefits indeed began in November 2003, these records specifically note that this disability was the result of the Veteran's cardiomyopathy, for which the Veteran is not service connected.  The Veteran's representative has similarly stated that the Veteran was awarded SSA benefits as the result of this non-service-connected condition.  As discussed above, the Veteran's only service-connected disability before January 27, 2004 was his right leg condition.  The evidence of record does not support a finding that this noncompensable right leg disability in any way rendered the Veteran unemployable before January 27, 2004, nor has the Veteran ever argued that this right leg disability had such an effect on his employability.

In sum, the subject claim for TDIU was filed in May 2007 and under applicable law, the earliest effective date would have been in May 2006, and there is no evidence of a prior unadjudicated claim for TDIU.  Moreover, before January 27, 2004, the Veteran does not meet the schedular criteria for a TDIU, and the medical evidence does not indicate that the Veteran was unemployable solely due to his then-only service connected disability of the right lower leg.  Therefore, while the Veteran contends that the effective date for the grant of TDIU should be earlier than January 27, 2004, the record presents no evidentiary basis for the assignment of an earlier effective date.  The governing legal authority is clear and specific and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.





ORDER

Entitlement to an effective date earlier than January 27, 2004, for the grant of a TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


